Citation Nr: 1814892	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent from February 19, 2010 to April 15, 2014, and an initial evaluation in excess of 30 percent from April 16, 2014, for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for coronary artery disease and assigned a noncompensable rating, effective February 19, 2010.  In a February 2011 rating decision, the RO granted an increased rating of 10 percent for the coronary artery disease, effective February 19, 2010.  The RO granted a further increase of 30 percent for coronary artery disease, effective April 16, 2014, in a June 2014 rating decision.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  

The Board remanded the case for additional development in April 2017.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  Effective February 19, 2010, the Veteran's service-connected coronary artery disease is shown to have been productive of a workload of 10.1 METs that results in angina, shortness of breath, dizziness, and fatigue; with no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

2.  Effective April 16, 2014, the Veteran's service-connected coronary artery disease is shown to have been productive of a workload of 5 to 7 METs that results in dyspnea, fatigue, and chest pain, and left ventricular ejection fraction of 64 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent from February 19, 2010 to April 15, 2014, and an initial evaluation in excess of 30 percent from April 16, 2014, for coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent VA examinations in November 2010, April 2014, and June 2017.  The examinations include objective findings necessary for rating purposes and collectively discuss the severity of the Veteran's coronary artery disease.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's coronary artery disease has been evaluated as 10 percent disabling from February 19, 2010, and 30 percent disabling from April 16, 2014, under Diagnostic Code 7005.  He contends a higher evaluation is warranted.  He testified at the Board hearing in May 2016 that he could walk about a quarter of a mile before having shortness of breath and chest pains.  See May 2016 Board hearing transcript, pp. 6-7.  He also noted that he would experience shortness of breath while going up stairs.  Id. at 7.

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 MET's but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Id. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2).

A November 2010 VA examination report shows the Veteran had complaints of angina, shortness of breath, dizziness, and fatigue.  He had previously had a heart attack in 2007, and had two stints placed in 2007 and 2010.  On examination, stress test results were normal.  The actual METs level was 10.1.  An EKG was within normal limits; an echocardiogram was not indicated to confirm diagnosis.  The chest x-ray was within normal limits.  The effect of the condition on the Veteran's daily activity was normal; and it was noted as for occupational impairment, he was retired.  

An April 2014 VA examination report notes that the Veteran's METs were evaluated based on an interview (rather than exercise stress test) with reported symptoms of fatigue during activity.  The METs were greater than 5-7, which was found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (such as digging).  The impact on the Veteran's employment was that it limited him to sedentary employment, though he did not need to remain seated.   An echocardiogram noted hypokinesis and a thickened left ventricular wall consistent with hypertrophy.  The left ventricular ejection fraction was 64 percent.  An EKG was normal and there was no evidence of cardiac hypertrophy or cardiac dilatation.

A June 2017 VA examination report shows that the Veteran's interview-based METs included symptoms of dyspnea and angina.  The METs were greater than 7 to 10, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6mph).  The Veteran's heart condition impacted his ability to work in that he was limited with strenuous physical activities and had shortness of breath easily.  Continuous medication was required to treat the Veteran's heart condition.  It was noted that he had a percutaneous coronary intervention in 2007 and 2014.  

These findings demonstrate that ratings higher than 10 percent prior to April 16, 2014 and 30 percent, thereafter, are not warranted under Diagnostic Code 7005.  The November 2010 VA examination report notes a workload of 10.1 METs.  The next higher rating of 30 percent is not warranted prior to April 16, 2014, as the workload is not greater than 5 METs but not greater than 7 METs.  There also was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The EKG was within normal limits; an echocardiogram was not indicated to confirm diagnosis; and the chest x-ray was within normal limits.  

Effective April 16, 2014, a rating higher than 30 percent is not warranted.  None of the medical findings on examination in April 2014 and June 2017 show more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Specifically, the April 2014 VA examination showed no congestive heart failure and left ventricular ejection fraction of 64 percent.   The June 2017 VA examination report actually had findings in support of a lower rating of 10 percent, as the METs were greater than 7 to 10.  The EKG and chest x-ray were normal.  There was no cardiac arrhythmia.  An echocardiogram was not performed in June 2017.  

These findings do not support ratings higher than 10 percent prior to April 16, 2014, or higher than 30 percent, thereafter.  Private treatment records dated from 2009 to 2016 also were reviewed, which are consistent with the findings on the VA examinations in November 2010, April 2014, and June 2017.  Thus, higher ratings for coronary artery disease are not warranted for this claim.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2017).

The Board has considered whether the Veteran's coronary artery disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has findings of METs greater than 7 to 10 prior to April 16, 2014, and METs greater than 5 to 7, effective thereafter, attributed to his symptoms of coronary artery disease.  This does not present an exceptional or unusual disability picture, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's coronary artery disease (i.e., METS greater than 7 to 10 prior to April 16, 2014, and METs greater than 5 to 7, effective thereafter, with symptoms of dizziness, fatigue, dyspnea, and chest pain) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 and 30 percent ratings assigned under Diagnostic Code 7005 specifically contemplate these symptoms, respectively.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran has been retired throughout the appeal.  The record does not suggest that the Veteran has been rendered unemployable solely as a result of his coronary artery disease; it was noted he would be limited from doing physically-strenuous activity, but not sedentary activity.  Therefore, any inferred TDIU claim is inapplicable in this case.



ORDER

Entitlement to an initial evaluation in excess of 10 percent from February 19, 2010 to April 15, 2014, and an initial evaluation in excess of 30 percent from April 16, 2014, for coronary artery disease, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


